DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 5/4/2020 is acknowledged.
	Claims 5-11, 20, 33, 38, 54 and 81-89 are examined on the merits.  Claims 84-89 are newly presented.

Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. See Responses below.

Allowable Subject Matter
Claims 88 and 89 are allowed.

Claim Objections
(New Objection Necessitated by Amendments) Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Prior Rejection Maintained and extended to new claim limitations) Claims 5-11, 20, 33, 38 and 81-87 are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US PGPub 2016/0317647) and Genbank Accessions AFS88941 (2012), JX869059 (2012) and AFS88936 (2012).
The claimed invention is drawn to a method of treatment or prophylaxis of Middle East Respiratory Syndrome (MERS) coronavirus (CoV) infections by administering to an organism, an mRNA comprising at least one coding region, encoding at least one antigenic protein derived from a MERS-CoV.  The mRNA is administered by conventional needle injection via intramuscular, subcutaneous or intradermal routes.  The mRNA further comprises a histone stem 
The antigenic protein encoded by the RNA can be a stabilized S protein with a proline at positions 1060 and 1061 of SEQ ID NO: 1; the coding region can also encode an antigenic protein comprising the amino acid sequence of SEQ ID NO: 1, which is encoded by SEQ ID NO: 153 or the amino acid sequence of SEQ ID NO: 1448, which is encoded by SEQ ID NO: 1549.  In addition, the encoded amino acid sequences can be antigenic fragments of the claimed SEQ ID NO:s or the RNA sequences can be at least 90% identical to the claimed SEQ ID NO:s.  The mRNA can also be modified to contain more GC content compared to wild-type RNA sequence or have codon adapted to increase or maximize the coding region.  
With regard to the proline modification of claim 8, since this claim also permits antigenic fragments thereof, said fragments do not necessarily need to possess the proline modification.  
The claimed cationic compound comprises lipid that form liposomes, lipoplexes, lipid nanoparticles or nanoliposomes.  The lipid nanoparticles comprise a cationic lipid and an aggregation reducing agent (PEG-modified lipid), and optionally a non-cationic lipid and optionally a sterol.  More specifically the lipid nanoparticles comprising a cationic lipid, a PEG-modified lipid, a non-cationic lipid and a sterol.

The Prior Art
Ciaramella et al. methods of administering mRNA sequences with 5’ caps, the antigenic protein encoding region(s) and a poly A tail. [see paragraphs 350-352 and 556]  They also teach the modification of the mRNA sequences to increase GC content or codon optimization to aid in 

However, Ciaramella et al. do not disclose the mRNA sequence for the claimed MERS-CoV Spike protein.  

GenBank Accessions JX869059 and AFS88936 teach the genome of a MERS-CoV, which is identical to SEQ ID NO:s 153 of the instant invention and also comprises SEQ ID NO: 1549 of the instant invention; and the Spike protein that comprises SEQ ID NO:s 1, SEQ ID NO: 1448 and fragments of SEQ ID NO: 1, respectively.
Therefore one of ordinary skill in the art would be motivated to adapt the composition taught by Ciaramella et al. to include the mRNA sequences taught by JX869059 or fragments thereof which encode amino acid sequences of AFS99836 and fragments thereof, in order to induce an immune response against their MERS-CoV compositions.  

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	Based on the disclosure of Ciaramella et al., a skilled artisan could not have predicted that a mRNA would be able to effectively stimulate an immune response to a MERS spike protein when administered in conjunction with a cationic compound as claimed.  Therefore, a skilled artisan would not have been motivated to attempt the method as claimed.  Applicants point to Example 4 of their specification in which mRNA encoding the S protein from MERS are mixed with protamine and administered twice to mice yielded humoral immune responses.  These humoral immune responses could not be predicted by the cited references.  

	In response, one example of Ciaramella et al. teaching the use of mRNA to elicit a humoral immune response involves administering mRNA encoding influenza virus hemagglutinin proteins to elicit IgG and IgM antibodies in vivo [see Example 25]. While this experiment did not focus on generating an immune response against a MERS spike protein, the findings of Ciaramella et al. established the an mRNA based immunogenic composition encoding a viral surface protein was capable of eliciting a humoral immune response (both IgG and IgM).  Furthermore, Ciaramella et al. teach that the mRNA encoding the MERS-CoV spike protein of SEQ ID NO: 962 would be “another key vaccine for MERS-CoV”. [see paragraph 1535]  Therefore, one of ordinary skill in the art would be motivated to use mRNA encoding a MERS-CoV Spike protein and the encapsulation of this mRNA in a lipid nanoparticle (LNP), liposome, lipoplex or nanoliposomes.  Of note, Ciaramella et al. teach that their LNPs can comprise a molar ratio of about 20-60% cationic lipid, 5-25% non-cationic lipid, 25-55% sterol 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648